     Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 1 of 12 PageID #: 813




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION

REBECCA KLUG,

               Plaintiff,

v.                                                        Case No.: 3:18-cv-00711


MARSHALL UNIVERSITY
BOARD OF GOVERNORS, and
FARID B. MOZAFFARI, an individual,

               Defendants.


                      MEMORANDUM OPINION AND ORDER

        Pending is Defendant Marshall University Board of Governors’ Motion to Compel

Discovery. (ECF No. 118). Plaintiff filed a response in opposition to the Motion, (ECF No.

129), and Defendant has filed a reply memorandum. (ECF No. 130). For the reasons that

follow, the Court GRANTS, in part, and DENIES, in part, the Motion to Compel.

        Plaintiff alleges in this action that she was subjected to a discriminatory and hostile

work environment in her surgical residency program at Marshall University Joan C.

Edwards School of Medicine, which began in 2013 and ended in 2016. She further alleges

that she was terminated from the program in retaliation for complaining about the

discriminatory and hostile conditions. This discovery dispute pertains to a second set of

discovery requests filed by Defendant.

        As a preliminary matter, the Court considers Plaintiff’s argument that Defendant’s

Motion to Compel was not timely filed. Plaintiff served her responses to Defendant’s

second set of discovery on January 29, 2021, sending them to Defendant by United States


                                               1
  Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 2 of 12 PageID #: 814




Mail. (ECF No. 101). If Defendant had received the responses on January 29, 2021,

Defendant should have filed the Motion to Compel on March 1, 2021. However, Defendant

states that it did not receive the discovery responses until February 2, 2021; therefore, the

Motion to Compel was timely filed on March 4, 2021. The Court has no reason to doubt

Defendant’s representation; accordingly, the Motion to Compel was timely filed. With

respect to Defendant’s failure to make a good faith effort to confer, in this district, the

failure to make a such an effort does not prevent the Court from considering the substance

of the motion; however, it has, in the past, provided grounds for the Court to deny

reasonable expenses if the movant is successful. Given that Defendant’s motion was not

entirely successful, reasonable expenses would not have been awarded in any event.

       Defendant seeks to compel the following information:

       1.     Interrogatory No. 2—Defendant asked Plaintiff “[h]ave you ever created

a profile for any dating website or application? If so, please state the date you created such

profile, the website or application the profile was created, and whether any romantic

relationships resulted from said website or application.” Plaintiff objected to the

interrogatory on the grounds that the interrogatory was intended to harass her, sought

irrelevant information, and invaded her privacy.

       Defendant argues that it is entitled to this information, because Plaintiff has

alleged emotional and mental distress, humiliation, anxiety, embarrassment, depression,

aggravation, annoyance, inconvenience, and loss of enjoyment of life. (ECF No. 119 at 3-

4). According to Defendant, “[p]art of the enjoyment of life is a relationship with a

significant other.” (Id. at 4). Plaintiff responds that Defendant is engaging in a “fishing

expedition” after already having (1) reviewed Plaintiff’s mental health care records, (2)



                                              2
  Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 3 of 12 PageID #: 815




taken a lengthy deposition of Plaintiff, and (3) subjected Plaintiff to an extensive interview

and examination by a forensic psychiatrist selected by Defendant. (ECF No. 129 at 3-4).

       Federal Rule of Civil Procedure 26(b)(2) authorizes the court to limit the frequency

or extent of discovery otherwise allowed by the federal rules when the discovery is

cumulative, or when the party seeking discovery has had ample opportunity to obtain the

information by discovery in the action. Defendant does not dispute Plaintiff’s contention

that it has conducted considerable discovery regarding Plaintiff’s alleged damages.

Consequently, Defendant could have sought direct information regarding Plaintiff’s

romantic attachments when deposing Plaintiff, or during her independent medical

examination. Whether or not Plaintiff has created an on-line dating profile is

inconsequential to the relevant issues, because how Plaintiff may have met a significant

other does not provide any information about the quality of the relationship or its impact

on Plaintiff’s emotional condition. Given that Defendant has already had ample

opportunity to investigate Plaintiff’s romantic attachments using more effective discovery

tools, the motion to compel a supplemental answer to Interrogatory 2 is DENIED.

       2.     Request for Documents No. 2—Defendant asked for “a privilege log

based on text messages that have been redacted and/or are missing.” (ECF No. 118-1 at

4). Defendant received a privilege log, which showed that many of the text messages were

redacted because they contained third-party medical information. Defendant now

complains about the redactions themselves and wants the redactions removed. Defendant

further asserts that documents are clearly missing from the privilege log based on gaps in

page numbers.

       Plaintiff explains that the text messages in question were produced in 2019 in

response to Defendant’s first set of discovery requests, which asked for documents that

                                              3
  Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 4 of 12 PageID #: 816




were relevant to, related to, or supportive of Plaintiff’s liability claims, or might be used

as exhibits at trial. (ECF No. 129 at 5). Plaintiff points out that Defendant never moved to

compel unredacted copies of the messages at the time of their production and should not

be permitted to convert the recent request for a privilege log into a request for the

unredacted messages. (Id.). Plaintiff states that the redacted portions of the text messages

contain medical information about her patients, which Plaintiff does not feel comfortable

copying and disseminating. By way of compromise, she has agreed that Defendant may

examine the text messages without the redactions. As for the alleged “missing”

information, Plaintiff indicates that the gaps in the page numbers are due to the fact that

she did not include those pages as part of her discovery response. In other words, they

were not reflected in the privilege log, because Plaintiff never identified them as

documents that were relevant to, related to, or supportive of her liability claims, or that

might be used as exhibits at trial.

       In response, Defendant argues that the medical information contained in the text

messages belongs to Defendant, as the patients discussed in the messages were patients

of Marshall University’s residency program. (ECF No. 130 at 5-6). Therefore, Defendant

asserts, Plaintiff is attempting to withhold information that Defendant has a right to

receive.

       Plaintiff is correct that Defendant asked only for a privilege log in Request No. 2,

and that Plaintiff produced a privilege log; thereby, fully responding to the request. It is

also true that Defendant does not complain about the log itself; rather, Defendant

complains that the text messages were redacted in the first instance. However, Plaintiff’s

arguments are not particularly persuasive, because Defendant should not have had to

request a privilege log at all. Pursuant to Fed. R. Civ. P. 26(b)(5)(A), Plaintiff was

                                             4
  Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 5 of 12 PageID #: 817




obligated to supply a privilege log as to any information she was withholding from

production at the time she responded to the original discovery request. Had Plaintiff

fulfilled that obligation, Defendant would have known the reason for Plaintiff’s failure to

disclose all of the text messages and could have moved to compel the documents.

Moreover, the Court agrees that the information Plaintiff seeks to withhold is information

to which the Defendant has an equal, if not superior, claim as the messages pertain to

patients of the Defendant’s residency program. Accordingly, the motion to compel

production of copies of unredacted text messages is GRANTED. Within seven (7) days

of the date of this Order, Plaintiff shall provide Defendant with a copy of the unredacted

messages to which a “patient medical information” privilege was asserted.

       3.     Request for Documents No. 6—Defendant asked for all of Plaintiff’s

communications—including pictures exchanged—between her and Dr. Igor Wanko

Mboumi. Plaintiff objected on the ground that the request was overly broad as it was not

limited to any time frame, scope, or subject matter. She also claimed that the request

sought irrelevant information.

       Defendant argues that it is entitled to this information, because Plaintiff listed Dr.

Mboumi as a witness and Plaintiff’s relationship with him may have had a bearing on her

emotional state. (ECF No. 118-2 at 3). Defendant offered to limit the time frame of the

request from January 1, 2013 to the present, but did not offer any limitations to scope or

subject matter. In response, Plaintiff indicates that she told Defendant on March 1, 2021

that she does not intend to call Dr. Mboumi as a witness. (ECF No. 129 at 6). Plaintiff

reiterates that Defendant has already received a “wealth of information” regarding

Plaintiff’s emotional condition during the relevant years; therefore, Defendant’s “fishing

expedition” into her communications with Dr. Mboumi is “overkill and is just an attempt

                                             5
  Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 6 of 12 PageID #: 818




to harass and embarrass her.” (ECF No. 129 at 7). In reply, Defendant claims that because

Plaintiff had a romantic relationship with Dr. Mboumi during the relevant time frame,

Defendant has a right to see all of their communications. (ECF No. 130 at 4).

       As previously stated, Defendant has had ample opportunity to explore the nature

of Plaintiff’s romantic attachments and friendships, and their effect on her emotional

condition. Moreover, as Dr. Mboumi has been withdrawn as a witness, Plaintiff’s

communications with him are far less relevant. The Court disagrees with Defendant that

simply because Plaintiff had a romantic attachment to Dr. Mboumi, Defendant should be

permitted to rifle through 5 ½ years of their communications. The request is clearly overly

broad and is disproportional to the needs of the case. Therefore, the motion to compel a

further response to this request is DENIED.

       4.    Request for Documents No. 7—Defendant seeks the records from

Plaintiff’s and her husband’s joint marriage counseling sessions. Defendant contends that

they are relevant to Plaintiff’s emotional state during her residency, while Plaintiff

disputes the relevancy of the records. Plaintiff also indicates that Defendant has already

asked Plaintiff about her marriage counseling and has deposed the physician who

provided the counseling. (ECF No. 129 at 7-8).

       Fed. R. Civ. P. 26(b)(1) describes the scope of discovery, stating that “[u]nless

otherwise limited by court order: parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to

the needs of the case.” The court may limit discovery that is unreasonably cumulative or

duplicative, when the party has had ample opportunity to obtain the information, and

when discovery is outside the scope of Rule 26(b)(1). See Fed. R. Civ. P. 26(b)(2). The

court may also grant a protective order under Rule 26(c), upon a showing of good cause,

                                            6
   Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 7 of 12 PageID #: 819




to protect a party from annoyance, embarrassment, oppression, and undue burden and

cost. Plaintiff argues that this document request seeks information outside the scope of

Rule 26(b)(1), because the request is overly broad, harassing, constitutes an unreasonable

invasion of her privacy, and is cumulative. Although Plaintiff does not specifically argue

that the records are privileged from discovery, she does contend that they are confidential.

(Id.).

         Plaintiff asserts federal question jurisdiction in this case. Accordingly, under Fed.

R. Evid. 501, whether a privilege attaches to the records must be analyzed under federal

law. See, e.g., PPM America, Inc. v. Marriott Corp., 152 F.R.D. 32, 34 (S.D.N.Y.1993).

Federal common law does recognize a psychotherapist-patient privilege, Jaffee v.

Redmond, 518 U.S. 1, 15 (1996), which has been construed to include records of marriage

counseling. Curtis Conyers v. Marisa Cano, No. CV203146JFWPLAX, 2020 WL

7084546, at *3 (C.D. Cal. Sept. 25, 2020). The privilege can be explicitly waived, by the

patient’s express authorization, or implicitly waived, as when a party to a civil action

places his or her mental health at issue. E.E.O.C. v. Dolgencorp, LLC, No. 1:09CV700,

2011 WL 1260241, at *13 (M.D.N.C. Mar. 31, 2011) (collecting cases).

         In addition to federal common law, the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”), Pub. L. 104-191, provides that an individual’s

mental health care records constitute protected health information subject to security and

privacy standards. See 45 C.F.R. §164.102 et. seq. Most mental health care records are

treated like any other health care record under HIPAA. However, “psychotherapy notes”

receive additional protection; indeed, unlike the access given to other medical records, an

individual does not have the automatic right to access his own psychotherapy notes. 45

C.F.R. §164.524(a)(1)(i). Under certain circumstances—such as when a treating mental

                                               7
  Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 8 of 12 PageID #: 820




health care professional believes that access to the notes is reasonably likely to endanger

the life or physical safety of the individual or another person—the individual may be

denied permission to review his psychotherapy notes. 45 C.F.R. §164.524(a)(3)(i).

Psychotherapy notes are defined narrowly under HIPAA, including only those notes made

by a mental health care provider that document or analyze the contents of conversations

occurring during counseling sessions, and that are separated from the rest of the

individual’s record. Psychotherapy notes expressly do not include “medication

prescription and monitoring, counseling session start and stop times, the modalities and

frequencies of treatment furnished, results of clinical tests, and any summary of the

following items: Diagnosis, functional status, the treatment plan, symptoms, prognosis,

and progress to date.” 45 C.F.R. §164.501. Notably, even with the added protection given

to psychotherapy notes, HIPAA allows their disclosure to a third-party with a valid

authorization, 45 C.F.R. §164.508(a)(1), and without an authorization when the

disclosure is required by law. 45 C.F.R. §§164.508(a)(2)(ii), 164.512(a).

       In this case, Plaintiff has waived her right to keep information regarding her

marital counseling privileged. She has testified about the counseling and allowed her

psychiatrist to testify about it, as well. Furthermore, she has placed her mental and

emotional state in question by the allegations contained in her complaint. Undoubtedly,

“[m]arital difficulties significant enough to prompt counseling are likely to have been an

independent cause of emotional distress.” Tavares v. Lawrence & Mem'l Hosp., No. 3:11-

CV-770 CSH, 2012 WL 4321961, at *10 (D. Conn. Sept. 20, 2012). Therefore, as Defendant

is entitled to information regarding Plaintiff’s marital strife, including information

contained in the records, the motion to compel a response to this request is GRANTED.

However, to limit the disclosure to the period of time that is most relevant to the claims

                                            8
  Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 9 of 12 PageID #: 821




in this case, Plaintiff shall only be required to produce records prepared between January

1, 2013 and May 15, 2015. In addition, if the psychiatrist has separate notes documenting

the conversations that occurred during the counseling sessions and wishes to provide a

summary instead of the actual session notes, then the summary will be adequate to

comply with this Order. Plaintiff is ORDERED to obtain and produce these records

within twenty-one (21) days of the date of this Order.

      5.     Request for Documents No. 9—Defendant asked Plaintiff to produce

“your application to sponsor Saeed Keshavarzian as a U.S. citizen.” According to

Defendant, this information has been obtained from another source. Therefore, the

motion to compel a supplemental response to this request has been withdrawn by

Defendant. (ECF No. 130 at 6).

      6.     Request for Documents No. 10—Defendant asked for all writings and

records Plaintiff prepared during her residency program. Not surprisingly, Plaintiff

objected to the request as overly broad. The parties discussed limitations to the request,

and Plaintiff confirmed that she had already produced all writings related to her

residency. Therefore, the motion to compel a further response to this request is DENIED

as moot.

      7.     Request for Documents No. 18—Defendant requested information

regarding any payment Plaintiff received as a result of her husband’s death in May 2015.

Plaintiff states that she did not receive a death payment. Defendant has accepted that

response and has withdrawn the motion to compel a supplemental answer to this request.

(ECF No. 130 at 6).

      8.     Request for Documents No. 19—Defendant sought a copy of all of

Plaintiff’s cell phone records from July 1, 2013 through December 31, 2018. The fact that

                                            9
    Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 10 of 12 PageID #: 822




Plaintiff filed a lawsuit does not give the adverse party carte blanche to review every call

Plaintiff made in a 5 ½-year period. This request is simply not proportional to the needs

of the case and is overly broad. In its reply memorandum, Defendant provides one

example of how the call records might be relevant. Defendant asserts that Plaintiff claims

that she was forced to return to work prematurely by her chief resident, Dr. Abomaali.1

Dr. Abomaali denies engaging in such a call. Defendant argues that it should be permitted

to discover from Plaintiff’s cell phone records whether a telephone call took place between

Plaintiff and Dr. Abomaali. (Id. at 6-7). Accordingly, the motion to compel all of the cell

phone records is DENIED. However, the motion is GRANTED as to the call from Dr.

Abomaali. Plaintiff is ORDERED to request from her cell phone carrier, within three

(3) business days, the record of her calls on the day that she alleges Dr. Abomaali

contacted her to demand her return to work. Within three (3) business days of receipt

of that record, Plaintiff shall produce the record to Defendant.

        9.     Request for Documents No. 20—Defendant requested all of Plaintiff’s

bank statements for the period of July 1, 2013 to December 31, 2018. Defendant contends

that these records are relevant to provide information regarding a vacation that Plaintiff

scheduled but had to cancel, and that they would “lend insight as to her mental status

during and after her residency program.” (ECF No. 119 at 8-9). Plaintiff responds that she

has previously advised Defendant that she cannot locate any records regarding the

cancelled vacation. In addition, Plaintiff argues that the request is harassment and

exceeds the scope of Rule 26.

        Defendant claims that the bank records are germane to show how and where



1Defendant spells the resident’s name in two different ways. As the undersigned has no way of knowing
which is the correct spelling, one of the two options was chosen for the purposes of this Order.

                                                 10
  Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 11 of 12 PageID #: 823




Plaintiff spent her time during the relevant years. (ECF No. 130 at 7). According to

Defendant, a record of Plaintiff’s location and purchases could refute her claims of being

overworked and depressed. Defendant cites to three cases—none of which are from this

district—which purportedly allow the production of such records to prove or disprove the

location of a party. (ECF No. 130 at 7-8). Defendant’s argument is entirely unavailing.

       The cases cited by Defendant are not applicable to this case. In Cooper v. Old

Dominion Freight Line, Inc., No. 09-CV-2441 JAR, 2011 WL 251447, at *10 (D. Kan. Jan.

25, 2011), the records were compelled, because Plaintiff abandoned her objections to the

request. In Vai, Inc. v. Miller Energy Res., Inc., No. 11-CV-3906, 2012 WL 12897099, at

*2 (E.D. Pa. Feb. 24, 2012), discovery was being conducted on the issue of whether the

court had personal jurisdiction over a party. The location of the party during certain

business dealings was key to the exercise of jurisdiction. Therefore, the court ordered the

party to produce credit card records showing business-related expenditures. However,

the party was not required to produce a record of personal credit card charges.

Furthermore, the court found the request for the party’s bank statements to be

“inappropriate.” Id. The last case, Wellin v. Wellin, No. 2:13-CV-1831-DCN, 2015 WL

5785709, at *29 (D.S.C. July 31, 2015), involved a family dispute over the assets, trusts,

and estate of a deceased individual in which claims of undue influence and financial

hardship were asserted. Because the alleged manipulation of the deceased, his

competency, the disposition of his assets, and the motives of the family members were

integral to the case, the court found that certain aspects of the parties’ financial

transactions were relevant. As such, the court ordered all of the parties to exchange

statements reflecting their financial activity over a set period of years. However, the

instant case has absolutely nothing to do with a family squabble over the alleged abuse

                                            11
  Case 3:18-cv-00711 Document 131 Filed 03/29/21 Page 12 of 12 PageID #: 824




and dissipation of a deceased relative’s estate. Requiring Plaintiff to provide records of

her daily financial transactions over a 5 ½-year period is inappropriate considering the

nature of this case.

       Certainly, there are cases where the production of extensive financial records is

necessary. This case is not one of them. Defendant’s contention that Plaintiff should be

compelled to produce years of bank statements, so that Defendant can historically track

her every move and financial transaction, quite honestly, is outlandish. Defendant has

already received Plaintiff’s income tax returns and has collected other information related

to Plaintiff’s claim of lost wages. Requiring Plaintiff to produce financial records for

tracking purposes is clearly not proportional to the needs of the case and is overly

intrusive. Plaintiff filed a lawsuit seeking damages for emotional distress. However, that

alone does not strip her of her right to privacy, nor does it open every aspect of her life to

such intense scrutiny. Therefore, the motion to compel a supplemental answer to this

request is DENIED.

       The Clerk is directed to provide a copy of this Memorandum Opinion and Order to

counsel of record.

                                           ENTERED: March 29, 2021




                                             12
